tax_exempt_and_government_entities_division release number release date uil date department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to because it is determined that you are not operated exclusively for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behaif of or in opposition to any candidate for public_office we have determined that you are not operating exclusively for charitable or educational_purposes our examination reveals that you are not conducting charitable or educational activities pursuant sec_501 and that you failed to meet the operational_test under sec_1_501_c_3_-1 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosure publication form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended legend date reclassified to private_foundation l u l w founder and manger name of the organization state name date of exemption_letter tax_year ended acronym organization’s name a b taxpayer_identification_number bb taxpayer_identification_number c d e f g date advance_ruling period ended h i j k l m n o p q r s name of bank irs agent’s name checking account number founder and manager founder’s friend owner’s name purchaser’s name u page -1- form 886-ackev department of the treasury - internal_revenue_service form 886-a name of taxpayer explanation of items schedule or exhibit no year ended issue has the a d met the requirements for tax exempt status under sec_501 of the internal_revenue_code facts background of d a employer_identification_number ein’ bb was incorporated in as a nonprofit corporation in the state of e in its articles of incorporation d stated its specific purpose as follows to provide food shelter job training child care to battered women d filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on date the activities and operational information as described in the form_1023 were we plan to provide the following to battered women youth n w a w a n food clothing shelter childcare job training computer literacy training habilitation-related services as counseling etc and other youth services b these activities were initiated in date c the activities will be conducted in the city of communities that need the services the activity will be conducted by a to all women in the the internal_revenue_service determined that d could be treated as a publicly_supported_organization described under internal_revenue_code sec_509 on f the advance_ruling period ended on g on h the internal_revenue_service reclassified d as a private_foundation because d did not provide support schedules indicating it received public support during its advance_ruling period management department of the treasury - internal_revenue_service form 886-a explanation of items form 886-a name of taxpayer schedule or exhibit no year ended i founded and manages the organization she received compensation in various amounts depending on the organization’s financial abilities according to the returns dollar_figure organization paid dollar_figure and other utilities from her personal money j explained that she paid over dollar_figure in year o and dollar_figure in year o in year p a review of the financial records indicated that the j received worth of cell phone bill activities the primary activities engaged in by d during the year and thereafter were to purchase properties from the department of housing and urban development rehabilitate rent out and sell the properties to the highest bidder at fair_market_value agent s conducted interview with i described the organization’s history and activities as follows date ton i founded the organization and planed to open a shelter in date due to the financial difficulties to open and run a shelter the organization has not opened a shelter organization applied for the l project in late and bought about eleven properties k in late year and early year of after the purchase with the help from j learned about the l project from __ friend k a contractor the j obtained loans for the purchase and rehabilitation of the properties from financial institutions most of the loans were from all e funding the lending company used its own company rehabilitation organization purchased the properties the project was terminated by l because it broke the l policy not to purchase more than three properties within six months k and his workers rehabilitated the properties right after the to inspect the properties and to determine the required after rehabilitation the organization rented out the properties the rental income was not enough to cover the mortgages because the initial interest rate was around percent the organization refinanced the mortgages pincite percent j managed the properties by _ some properties were rented to section tenants and some were rented to the available applicants depending on the locations it is better to rent to section tenants if the property is in bad areas because section paid at fair_market_value and the payments were certain the organization applied for section for some properties after approved by section the organization put the properties on j the section list the section tenants called approved the application housing authority agency sent the application’s package to j to rent the properties after j housing authority agency inspected the properties and checked the tenants annually section paid major portion of the rents and the tenants paid around percent of the rents department of the treasury - internal_revenue_service form 886-a form 886-a_ _ explanation of items name of taxpayer schedule or exhibit no year ended _k helped the organization to sell two or three properties and evenly split the profit with the organization the organization sold six properties in o currently there is one property renting out workers who rehabilitated the properties or learned the properties from the financial institutes bid the profits from selling the properties were enough to cover the losses from renting of the properties j sold the properties at the market values to the individual with highest j received calls from potential buyers referred by the according to the records provided by j d purchased seven properties from l and sold six properties in o the summary of the property transactions was as follows sold day sold price buyer property address purchase day purchase_price dollar_figure m m dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure according to the property deeds records from accurint com the properties were purchase by m k k k o were owned by n a for profit company owned by worked as an intermediary to earn dollar_figure for the two properties transactions j j stated that m was her friend and according to the property deeds records from accurint com the organization purchased properties from l and resold them the properties included the seven properties listed above the other four properties sold in year the summary of the four property transactions was as follows form 886-a department of the treasury - internal_revenue_service form 886-a explanation of items schedule or exhibit no name of taxpayer year ended sold day sold price buyer property address purchase day dollar_figure dollar_figure dollar_figure dollar_figure purchase_price dollar_figure dollar_figure dollar_figure dollar_figure _ financial information d filed returns for and and 990-pf for o and p the summary of return 990-pf for years o and p as follows o p total dollar_figure net gain from sale of assets sdollar_figure rental income dollar_figure total revenue dollar_figure compensation of officers sdollar_figure rental expenses total oper admin exp dollar_figure excess or deficit for the year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure s d did not have accounting software to record its financial transactions j provided the summary of expenses and income bank statements checkbooks and escrow documentation to the cpa to prepare the returns the returns information did not reflect the actual financial activities the return 990-pf for year o did not report the transactions from selling the properties have net_loss and she was not aware how the cpa prepared the returns j stated that d did not financial information from the bank statements of d d had a checking accounting account number q at r according to the bank statements the respectively for the year o d spent total deposits and withdraws were dollar_figure major of its expenses on the mortgage repair and maintenance utilities and compensations to mrs j and dollar_figure law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer explanation of items schedule or exhibit no year ended sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c states primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization the term private_shareholder_or_individual is defined in regulation sec_1_503_a_-1 an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such prohibited private interests include those of private interests sec_1 c -1 d gi unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 in 326_us_279 the court held that regardless of the number of truly exempt purposes the presence of a single substantial non exempt_purpose will preclude exemption under sec_501 of the code an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the code 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status department of the treasury - internal_revenue_service form 886-a form 886-a name of taxpayer explanation of items schedule or exhibit no year ended the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations government position the service contends that d has not operated exclusively for exempt purposes described within internal_revenue_code sec_501 d stated that its purpose is to provide food shelter job training child care to battered women on the contrary the primary activity engaged in by d during the year and thereafter was engaging in real_estate transactions d purchased eleven properties from department of housing and urban development pincite percent discount and sold them at market price to the individuals for profit for the year under examination d sold six properties including two properties to n a for profit corporation owned by _ j and sold three properties to k d distributed its net_earnings to its sole officer as compensation j the organization purchased properties at a discount from l and sold them for profit this is not for charitable purposes conclusion in summary d has not operated exclusively for exempt purposes because it did not engage primarily in activities that accomplish an exempt_purpose therefore the service determines that d does not qualify for exemption from federal_income_tax under sec_501 of the code d file corporate_income_tax return form_1120 for year o and years thereafter is liable to department of the treasury - internal_revenue_service form 886-a department of the treasury internal_revenue_service n los angeles street ms los angeles ca tax_exempt_and_government_entities_division taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely enclosures publication publication report of examination letter catalog number 34809f we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code lf you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code
